              Case 1:21-cv-00025-SAB Document 12 Filed 06/09/21 Page 1 of 2


 1

 2

 3

 4                        UNITED STATES DISTRICT COURT
 5                                EASTERN DISTRICT OF CALIFORNIA

 6
     DEVON SAMUEL JAMES SINGLETON                         Case No. 1:21-cv-00025-SAB (PC)
 7   PERKINS,
                                                          ORDER TO SHOW CAUSE WHY ACTION
 8                   Plaintiff,                           SHOULD NOT BE DISMISSED

 9           v.                                           (ECF No. 11)

10   C. PFEIFFER, et al.,

11                   Defendants.

12

13          Devon Samuel James Singleton Perkins (“Plaintiff”), a state prisoner, is proceeding pro

14 se and in forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

15          On April 30, 2021, the Court screened Plaintiff s first amended complaint, found that no

16 cognizable claims were stated, and granted Plaintiff one final opportunity to amend the

17 complaint. (ECF No. 11.) Plaintiff has failed to file an amended complaint or otherwise respond

18 to the Court’s order and the time to do has now passed.

19          Accordingly, it is HEREBY ORDERED that Plaintiff shall show cause within fourteen

20 (14) days from the date of service of this order why the action should not be dismissed for failure

21 to comply with a court order, failure to state a cognizable claim for relief, and failure to

22 prosecute. Local Rule 110.

23
     IT IS SO ORDERED.
24

25 Dated:      June 8, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
     Case 1:21-cv-00025-SAB Document 12 Filed 06/09/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                   2
